Title: To Thomas Jefferson from Philip Van Cortlandt, 1 February 1804
From: Van Cortlandt, Philip
To: Jefferson, Thomas


               
                  Sir,
                  Washington Feby. 1. 1804
               
               Rufus Easton Esqr. who will present this has informed me that he is an Applicant for an Office under the Territory of Louisiana and has expressed a desire that I should communicate the knowledge I have respecting him—
               I remember meeting Mr. Easton one morning at Oneida and was favorably impressed which produced enquiry and was informed that he resided at Rome and was a Councellor at law of respectable reputation, and I have lately received a letter from Mr. D. Clinton giving me Similar information with a request that I shold introduce him to the members of the State and to afford him every proper Attention and patronage in conjunction with them—this is therefore intended as an Assurance of my Esteem for Mr. Easton and my concurrance with my Colliegues in Sentiment.
               Please to Accept the tribute of my high Respect & Esteem
               
                  Ph. V. Cortlandt
               
            